
	
		IB
		Union Calendar No. 409
		111th CONGRESS
		2d Session
		H. R. 2811
		[Report No.
		  111–693]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 10, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			December 21, 2010
			Additional sponsors: Mr.
			 Rooney, Ms. Hirono,
			 Mr. Lewis of Georgia,
			 Mr. Hastings of Florida,
			 Mr. Wexler,
			 Ms. Wasserman Schultz,
			 Mr. Moran of Virginia,
			 Ms. Berkley,
			 Mr. Levin,
			 Ms. Jackson Lee of Texas,
			 Mr. Posey,
			 Mr. Blumenauer,
			 Mr. Massa,
			 Mr. Farr, Mr. Fattah, Mr.
			 Pascrell, Mr. Deutch, and
			 Ms. Castor of Florida
		
		
			December 21, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend title 18, United States Code, to
		  include constrictor snakes of the species Python genera as an injurious
		  animal.
	
	
		1.Importation
			 or shipment of injurious speciesSection 42(a)(1) of title 18, United States
			 Code, is amended in the first sentence by inserting ; of the constrictor
			 snake of the species Python genera after
			 polymorpha.
		
	
		1.Importation or shipment of
			 injurious speciesSection
			 42(a)(1) of title 18, United States Code, is amended in the first sentence by
			 inserting ; of the Burmese Python of the species Python molurus
			 bivittatus; of the African Rock Python of the species Python sebae
			 after polymorpha.
		
	
		December 21, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
